  Case 2:19-cv-00407-JCB Document 60 Filed 11/20/20 PageID.512 Page 1 of 2




NATE CRIPPES (Bar No. 14622)
Disability Law Center
205 North 400 West
Salt Lake City, Utah 84103
Phone: (801) 363-1347
Fax: (80 I) 363-1437
Email: ncrippes@disabiIitylawcentcr.org



        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH




CALY WATKINS, individually and as legal                      MOTION TO WITHDRAW
guardian of K.W.,
                                                              Case No 2:19-cv-00407-JCB
Plaintiffs,
                                                           Magistrate Judge Jared C. Bennett
v.
JORDAN SCHOOL DISTRICT, et al.,

Defendant.




       PLEASE TAKE NOTICE that as of November 20, 2020, Nicholas H.K. Jackson, hereby

withdraws as an attorney for Plaintiffs, CALY WATKINS and K.W., in the above-captioned

matter. Nate Crippes continues to represent Plaintiffs in this matter.



       Dated this 20th day of November 2020.

                                                      DISABILITY LAW CENTER
                                                      /s/ Nate Crippes____________
                                                      Nate Crippes
  Case 2:19-cv-00407-JCB Document 60 Filed 11/20/20 PageID.513 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing MOTION TO WITHDRAW

was electronically filed with the Clerk of Court on this 20th day of November, 2020, via the

CM/ECF system, which sent notification of such filing to the following:


DARIN B. GOFF (11355)
DIANA F. BRADLEY (14603)
Assistant Utah Attorneys General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
E-mail: dgoff@agutah.gov
dbradley@agutah.gov

                                                    _Jennifer Carver
                                                    Jennifer Carver
                                                    Paralegal
                                                    Disability Law Center
